       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
 IN RE: ZOFRAN (ONDANSETRON)                         ) MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                       )
                                                     )
                                                     )
 THIS DOCUMENT RELATES TO:                           )
                                                     )
                ALL CASES                            )
                                                     )

     PLAINTIFFS’ OPPOSITION TO DEFENDANT GLAXOSMITHKLINE LLC’S
       MOTION FOR CASE MANAGEMENT ORDER GOVERNING STATUS
         CONFERENCES AND TO STRIKE PORTIONS OF THE RECORD

       For four-plus years, this Court has successfully managed this Zofran MDL litigation. It is

hard-fought and complex litigation, with significant outcomes at stake: will Plaintiffs prove that

GSK hoodwinked pregnant women and their doctors with a sly off-label marketing campaign,

without ever adequately testing or being vigilant to follow the risks to a fetus from Zofran, all the

while purposefully choosing not to disclose the data from animal studies revealing such birth

defect risks to the FDA? Or will GSK prevail in its claims that as the result of FDA action, GSK

never needed to reveal to American women the potential risks of Zofran in pregnancy, and that

after all, Zofran is not capable of causing heart defects and cleft defects in children, even when

used in the first trimester? There are indeed critical stakes at issue. Yet, despite the pressures

involved and despite the zealous advocacy of the skilled lawyers involved, in four years, not once

has a party had to come to this Court to complain of the management of this case, or the conduct

of counsel that required specific regulations of this Court’s management. Indeed, to the contrary,

more than once this Court has lauded both the counsel representing the PSC and GSK for their

skillful advocacy and management of this case. Dozens of status conferences were held over the

last four-plus years. Not once did a party come to this Court to complain the proceedings were

                                                 1
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 2 of 17



mismanaged or that there was attorney misconduct, let alone a pattern of misconduct. As a result,

GSK’s current motion, which reads like a tantrum, should not be taken seriously for its claimed

merit or the relief it seeks. What should be taken seriously is the incredibly chilling message that

would be sent if GSK’s tantrum were rewarded: censorship of open court proceedings? Striking

from the record advocacy so as to pretend that the GSK’s secret dealings with the FDA never

happened? Scripted status conferences where parties telegraph their work product? These are the

product of GSK’s histrionic reaction. As indicated in Plaintiffs’ Motion for Sanctions, what is

actually due from GSK is an apology for its lack of candor to both Plaintiffs and the Court after

having been caught secretly lobbying the FDA to bolster its preemption defense. Instead, in a

worrisome misdirection effort, GSK now advances with a dismiss-and-distract motion. Product

Liability MDL litigation is a special patchwork quilt of common law. In a narrow niche of the

law, MDLs build upon one another. GSK invites this Court down this dangerous path. That

invitation should be declined.

       This Court has done nothing wrong. Plaintiffs have done nothing wrong. Tobi Millrood

and Plaintiffs’ leadership have done nothing wrong. GSK’s motion should be denied and seen for

what it really is: a dark but thin veil that should not, and indeed cannot block the light.

       On October 13, 2015, the Judicial Panel on Multidistrict Litigation transferred pending

Zofran cases nationwide to the District of Massachusetts and assigned them to this Court. J.P.M.L.

Doc. 116 (Oct. 13, 2015).1 Since then, the parties have litigated dozens of issues, month-in, month-

out before this Court, including strongly contested issues of GSK’s Department of Justice

production, Daubert motions, and preemption. It is curious that only now—four years into this




1
  The Judicial Panel on Multidistrict Litigation noted, “Judge Saylor is an experienced transferee
judge who we are confident will steer this litigation on a prudent course.” Id.
                                                  2
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 3 of 17



MDL—GSK tells this Court it needs to better manage its courtroom. GSK advises this Court that

it needs to “control conduct at status conferences,” “exercise control over its docket,” and

“implement controls on status conferences.” See Doc. 1812 at 11, 14. Presumably, prior to the

January 2020 status conference, the Court managed its courtroom just fine in GSK’s eyes. Now,

GSK and its newest counsel claim that the same status conference updates on discovery and other

issues Plaintiffs have provided for four years must be censored and silenced.

       What changed four years into this MDL is this: GSK was caught lobbying the FDA on a

potentially dispositive issue in this case, all the while telling this Court and Plaintiffs that it knew

nothing about FDA’s consideration of its Citizen’s Petition. And GSK, now angered that Plaintiffs

did not tell GSK exactly what it would say ahead of time,2 seeks to punish Plaintiffs for doing the

thing the very thing GSK refused to do: inform the Court. GSK now demands that Plaintiffs turn

over their work product in advance of hearing, proscribes new rules for how to present updates to

the Court, and wishes to whitewash the public record revealing GSK’s conduct. GSK has no right

to control how Plaintiffs’ counsel advocates for their clients, it has no right to instruct this Court

how to manage its courtroom, and—unqualifiedly—has no right to hide its actions from the public

eye. GSK’s Motion should be denied in its entirety.

       I.      The Court Has Managed this Litigation for Four Years Without Issue.

       GSK knows that this Court not only permits, but also encourages updates and previews of

potential issues when they are necessary and relevant. The Court has from time to time asked for

such previews during the course of this MDL, and without objection both sides have initiated such

previews in advance of motion practice. GSK now tells this Court that it needs to “control conduct



2
  Lost on GSK is the irony of its efforts to re-write the rules for status conferences. It is the very
fact that GSK failed to disclose that it was communicating with the FDA that prompted Plaintiffs’
disclosures at the status conference.
                                                   3
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 4 of 17



at status conferences,” “exercise control over its docket,” and “implement controls on status

conferences.” See Doc. 1812 at 11, 14. Sparing no hyperbole, GSK writes:

              “Recent conduct by Plaintiffs’ counsel, if unchecked, presents the very real risk of

               derailing the fair and efficient management of this litigation on the eve of trial.”

              “Plaintiffs’ Counsel, Tobias Millrood, Has Engaged in a Pattern of Misconduct.”

              “Plaintiffs’ counsel’s repeated misconduct makes it necessary for the Court to enter

               a Case Management Order to control conduct at status conferences.”

              “Regrettably, there is no end in sight to this troubling behavior.”

       Doc. 1812 at 1, 11.        GSK proposes alongside these exaggerations equally absurd

requirements that it tells this Court it must implement four years into this MDL or else it will lose

control of its courtroom, including: “not present[ing] theories and speculation as fact,” limiting

counsel’s speaking to five minutes per issue, moving back filing updates, state court updates, and

discovery updates to the end of status conferences, and requiring the parties to exchange work

product a day before every hearing. Id. at 12.

       Plaintiffs firmly believe that the Court has managed this MDL appropriately for the past

four years, giving both parties sufficient latitude to bring issues before the Court as they see fit, in

the form of a preview for a motion or otherwise.

       The reality is that GSK is not honoring its obligation of candor to update the Court on

relevant matters. On November 1, 2019, GSK should have disclosed its FDA communications

when it filed its Citizen Petition. It did not. On November 8, 2019, following GSK counsel’s

conversation with the FDA, it again did not tell the Court or Plaintiffs that it had a substantive

discussion about GSK’s Citizen Petition, all the while insisting that this Court reach out to solicit




                                                   4
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 5 of 17



the FDA’s guidance and exhorting this Court to toss the entire litigation on FDA preemption

grounds. Instead, GSK remained silent.

       GSK had hoped that Plaintiffs would not ask for this information,3 and that this Court

would not insist upon its production. Plaintiffs’ continued demands resulted in this Court telling

GSK to produce its communications on November 20, 2019. GSK waited until December 13, 2019

to produce anything, and then still chose not to produce its communications. Instead, it effectively

threw 3,714 pages at Plaintiffs, which included the entirety of their already-produced Citizen

Petition totaling 3,699 pages. Plaintiffs again demanded GSK’s communications. On December

16, 2019, this Court told GSK again: produce your communications. Plaintiffs wrote GSK on

December 18, 2019, and GSK, realizing that it could not wait any longer, produced some

communications with the FDA on December 19, 2019—11 pages of FDA communications that it

easily could have produced and should have produced as late as November 8, 2019.

       On January 27, 2020, Plaintiffs’ counsel presented these facts, along with Plaintiffs’ view

of them, to the Court.4 At any point, the Court could have stopped counsel’s presentation if it saw

fit, but as the Court later noted, consistent with its litigation management practice: “I've been

indulgent, something is on people’s mind, I at least want to get a prelude so I can begin thinking

about what it ought to look like, but the fact of the matter is I rule on motions.” Ex. A, Tr. of Jan.

27, 2020 Status Conference 59:3–6.

       The January 27, 2020 hearing was like all the hearings that came before it in this litigation,

with one exception: GSK didn’t like being caught in its misconduct. So it filed this Motion.



3
  GSK counsel takes the curious positions that it was under no obligation to update Plaintiffs on
its FDA communications, yet that if Plaintiffs would have simply called, GSK counsel would have
told Plaintiffs—while simultaneously producing some of its FDA communications following the
Court’s reminder that GSK does have a duty to supplement.
4
  See Ex. B, PowerPoint of Plaintiffs’ Counsel; see also Ex. A.
                                                  5
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 6 of 17



       II.     Plaintiffs’ Counsel are Permitted to Advocate for Their Clients.

       Make no mistake: GSK’s Motion was prompted solely by Plaintiffs’ apprising this Court

of GSK’s undisclosed regulatory communications. GSK takes personal aim at Plaintiffs’ co-lead

counsel, when it wrote: “Plaintiffs’ Counsel, Tobias Millrood, Has Engaged in a Pattern of

Misconduct.” Doc. 1812 at 1.

       There is no pattern warranting a wholesale revamping of status conference protocol

because no such pattern exists. Instead, GSK makes personal accusations against Plaintiffs’

counsel for pointing out GSK’s own failures in its obligation of candor with the Court.

       Plaintiffs’ counsel are not only free, but also obligated as zealous advocates to present

relevant facts and their interpretation of those facts. If GSK does not like that Plaintiffs present

the facts of regulatory communications, including the facts of their production juxtaposed against

GSK’s representations to the Court, GSK is equally free to advocate and explain those facts and

circumstances after Plaintiffs’ counsel has presented their viewpoint—just as GSK did when its

counsel misrepresented to the Court that GSK’s communications to FDA were just “to find out

who is the person with whom I should correspond.” See Ex. A at 36:4–10.

       GSK’s proposal seeks not to further flush out the facts, but to instead limit the parties’

ability to communicate relevant facts to the Court, even without a motion. As a truth-seeking

process, litigation necessarily requires the sharing of relevant facts by both parties—and advocacy

on behalf of their clients related to those facts. Under GSK’s proposed rules, Plaintiffs would not

have been able to tell this Court about the FDA’s memorandum revealing GSK’s lobbying, which

posted the same morning as the January 27, 2020 status conference. And that is exactly what GSK

desires. But Plaintiffs were duty-bound to disclose those very relevant facts to the Court while




                                                 6
        Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 7 of 17



GSK’s Renewed Motion for Summary Judgment was under advisement and while the parties await

a response from the FDA on GSK’s Citizen Petition.5

        Given the personal nature of GSK’s attacks on Plaintiffs’ co-lead counsel, Plaintiffs find it

necessary to dispute the representations of GSK in its Motion.

        First, GSK contests many of Plaintiffs’ counsel’s statements by making factual

representations for which no support is given. GSK represents certain facts to have occurred or

not occurred, but offers no document or affidavit attesting to its veracity. For example, GSK makes

the following representations for the first time in its Motion, without any support:

       To set the record straight, before the FDA’s January 24, 2020 letter to both parties in this
        case, GSK’s lawyers had a total of two conversations with FDA lawyers about this case
        and GSK’s citizen petition—on October 28 and November 8, 2019.

       Before October 28, 2019, none of GSK’s counsel (or any GSK employee to our knowledge)
        had discussed this litigation with FDA. Mr. Millrood’s insinuation that GSK’s lawyers
        have been talking to FDA about this case since Albrecht was decided is false.

       Sarah Harris… is a professional acquaintance of FDA Chief Counsel Stacy Amin due to
        their service in the federal government at the same time.

       When GSK urged this Court to approach FDA in the wake of Albrecht, none of GSK’s
        counsel (or any GSK employee to our knowledge) had discussed this litigation with FDA,
        and GSK had no inside knowledge regarding how FDA would respond to such outreach
        from the Court.




5
  Moreover, GSK concern about “unfair surprise” is misplaced and, with respect to January 27,
2020, untrue. GSK had sufficient notice of the facts presented at the Status Conference when the
parties jointly submitted the agenda, which included “Update on GSK and Novartis Discovery”
and “Update on GSK Citizen Petition and FDA.” See Doc. 1798. GSK, aware of what it had
produced to Plaintiffs, knew that its communications with the FDA would be discussed before the
Court. GSK’s surprise is further belied by its statement at the January 15 hearing when its counsel
advocated for delaying the presentation of these issues until January 27: “I think we're going to
hear a lot of manufactured disputes that are really just not ripe for the Court's consideration, so
GSK, we’re pleased to reconvene on the update items at the Court’s convenience either in person,
by phone. We’re also happy to provide a paperwork update to the Court to save everyone time, but
in the interests of time, I’d ask that we just move straight to the Rodriguez motions.” Ex. E, Tr.
Jan. 15, 2020 at 5:23–6:4.
                                                 7
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 8 of 17



      At the time of those filings, none of GSK’s counsel (again, including Ms. Harris) had
       discussed this case with Ms. Amin or anyone in her office.

      When GSK made the decision to file a citizen petition, none of GSK’s counsel (and to our
       knowledge no GSK employee) had communicated with FDA about this case or about a
       potential citizen petition.

      GSK had no such knowledge when it filed the petition, and it has no such knowledge now.

      Because Ms. Harris is a professional acquaintance of Ms. Amin, she contacted Ms. Amin
       by telephone on October 28, 2019. That is the first time any GSK lawyer spoke to FDA
       about this case or about a Zofran-related citizen petition. The call was very brief—by Ms.
       Harris’s estimate, only several minutes. Ms. Amin said that she would put Ms. Harris in
       touch with a lawyer in her office, Sara Beardsley.

      Ms. Saharia, Ms. Harris, and Tom Sheehan, another GSK lawyer, spoke with Ms.
       Beardsley by telephone on November 8, 2019. To the best of counsel’s recollection, the
       conversation lasted approximately 30 minutes. Ms. Beardsley spoke very little in the
       conversation. She did not provide any information regarding FDA’s consideration of the
       citizen petition, other than to say that the petition had been received and would be
       considered seriously. To counsel’s recollection, Ms. Beardsley also said that if GSK’s
       lawyers provided new information, that information would be placed on the public docket.

      Other than the mistaken reference to a participant named “Philip Lidal” (which is in reality
       a reference to Mr. Sheehan’s law firm Phillips Lytle), the summary appears to be accurate
       based on the recollections of the GSK attorney participants.

      GSK and its counsel have had no substantive communications with FDA about this case
       since then.

      Again, GSK has no inside information—none—regarding what FDA thinks about the
       citizen petition. And GSK has no inside information regarding what FDA thinks about the
       current Zofran labeling.

      Ms. Saharia did not say that the Reichmann petition itself was a “strategic bet” by Plaintiffs’
       lawyers.

       Doc. 1812. As such, these representations remain attorney argument, insufficient to prove

or disprove alleged “misstatements.”

       Second, in its brief, GSK wrote that Plaintiffs’ counsel told “a fictitious conspiracy theory

about GSK’s interactions with FDA that has no basis in reality.” Doc. 1812 at 2. The record (as

now revealed in detail and supported by competent evidence in Plaintiffs’ motion for sanctions) is

                                                  8
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 9 of 17



clear as to GSK’s actions: GSK, through its counsel with a friend at the FDA, lobbied the FDA

about the substance of its Citizen Petition in hopes of swaying the FDA in its favor, and then chose

never to tell this Court or Plaintiffs.

        It is telling that GSK begins its argument by declaring a need to “set the record straight”

and then offering five pages of unsupported averments of fact disclosed for the very first time

about its secret FDA communications.         After spending five pages downplaying its FDA

communications, GSK finally identifies two FDA-related statements it takes issue with: that

Plaintiffs believe the Citizen Petition process has been “tainted,” and that GSK counsel and FDA

Chief Counsel seemingly had a “cozy relationship.” Based on these statements, GSK tells the

Court is must “control conduct at status conferences,” “exercise control over its docket,” and

“implement controls on status conferences.” See Doc. 1812 at 11, 14. Plaintiffs’ counsel firmly

stands by both opinions.

        As made clear in Plaintiffs’ Motion for Sanctions against GSK (Doc. 1820), Plaintiffs do

believe that GSK’s actions and subsequent silence have irreparably harmed the purported

objectiveness of the Citizen Petition process. GSK is free to disagree with that; but it is

unquestionably the right of Plaintiffs’ counsel to make that argument based on the facts. To

prevent otherwise because GSK does not like it would be to censor advocates in their zealous

representation of their clients.

        Plaintiffs are further free to characterize what they perceive as a seemingly close

relationship between GSK counsel and FDA counsel.              Plaintiffs’ counsel explained the

significance from their perspective of learning of these communications more than a month after

they occurred, and then to further learn that GSK counsel and FDA counsel were Facebook friends:




                                                 9
        Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 10 of 17



               Now, we were wondering like this seems like awfully cozy, and how is it
        that Sarah Harris just has an open line with Stacy Amin, so we investigated
        ourselves, and we see that Stacy Amin and Sarah Harris are friends on Facebook.

                Now, you might think that that's just a silly little aside, but here's our
        perspective. We represent families that have been injured by the drug Zofran, that's
        our claim. Those families believe that the FDA is an independent arbiter who is
        following their mission, which is to protect the public safety, and those families
        have a right to know that there's going to be impartiality of the FDA and not this
        kind of back channel and not this kind of cozy relationship, and so, you know, that
        bothered us to see this is like they're in a corner having a conversation about one
        of the main issues in the case, and we're not being included, and the families aren't
        being included. This is really troublesome.

        Ex. A at 15:13–16:3. GSK could have avoided all this by not using its counsel to lobby a

“professional acquaintance” and Facebook friend at the FDA before and after filing its Citizen

Petition. 6 But censoring Plaintiffs’ counsel after GSK has done so, is an impermissible and

unsupportable attempt to sweep under the rug the facts of this case and handcuff Plaintiffs’

counsel’s right to advocate for their clients.

        GSK also takes issue with Plaintiffs’ counsel argument regarding the substance of the

FDA’s January 27, 2020 memorandum. Plaintiffs remind the Court that Plaintiffs became aware

of this memo not through GSK, but through the FDA following Plaintiffs’ request for an FDA

deposition. GSK, meanwhile, has yet to produce any records related to this conversation (or its

October 28, 2019 call with FDA) and instead hides behind its claim of privilege, while contesting

Plaintiffs’ views of the memorandum as inaccurate, based solely on attorney argument. In reality,

GSK simply quibbles with Plaintiffs’ view of what the FDA represented had occurred:

       “In GSK’s experience, the fact that there has been no recall and no labeling changes does
        make this case unlike many product-liability cases.”

       “In context, it is clear that Ms. Saharia was discussing the FDA-approved labeling.”

6
  GSK indeed admits that it has in fact had substantive communications with the FDA regarding
its Citizen Petition: “GSK and its counsel have had no substantive communications with FDA
about this case since then.” Doc. 1812 at 6.
                                                 10
       Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 11 of 17




      “Ms. Saharia did not say that the Reichmann petition itself was a ‘strategic bet’ by
       Plaintiffs’ lawyers.”

      “GSK does not view the Taxotere decision as significantly advancing the law in the wake
       of Albrecht.”

      “And there is nothing inappropriate about GSK’s view that these lawsuits are an attack on
       FDA’s authority.”

Doc. 1812 at 7–8. GSK also complains that counsel’s statements—that it was improper for

industry to try to bully and intimidate the FDA—should be struck. Plaintiffs’ counsel is free to

argue that GSK counsel’s representations to the FDA were exactly that. GSK counsel told the

FDA its resolution of the Citizen Petition “could have an outsized influence on how other courts

decide preemption in light of Albrecht,” that if it FDA didn’t agree with GSK’s position it “would

be flooded with information,” that Plaintiffs’ lawsuits were “an attack on FDA’s authority,” and

that siding with Plaintiffs—warning pregnant women of the risk of birth defects (which Europe

had done just 3 months earlier) could “mislead the public.” Plaintiffs stand firmly behind their

opinion of GSK’s actions.

       Just as GSK is free to advocate to the Court what it believes this FDA memorandum and

undisclosed communications represent, so too are Plaintiffs—but attorney statements should not

be struck from the record simply because a party disagrees with it. Especially when GSK avers to

unsupported facts and hides behind privilege when denying Plaintiffs’ view of the true facts of its

communications.

       With its motion, GSK also takes a dangerous tack of mischaracterizing the facts and record

before this Court. For example, Plaintiffs’ counsel did not claim that “FDA is in the pocket of

GSK’s lawyers,” as GSK alleged. That was never said. Rather, Plaintiffs’ counsel remarked that,

as advocates of consumers, they are not on an even playing field with GSK after learning of GSK’s


                                                11
      Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 12 of 17



one-sided lobbying efforts. Such secretive action on GSK’s part, which only came to light because

the FDA shined a light on GSK’s actions, are what undermines Plaintiffs’ faith in seeking the

FDA’s involvement. It is clear the FDA is independent of GSK given their willingness to publicly

post its recounting of GSK’s conversation—an action which GSK has yet to do.

       Third, with the regard to the PRAC, GSK points to another two statements from the

November 20, 2019 status conference that it believes are “misstatements” by Plaintiffs’ counsel,

so offensive that this Court must not only strike them from the public record, but also: “control

conduct at status conferences,” “exercise control over its docket,” and “implement controls on

status conferences.” See Doc. 1812 at 11, 14. First, GSK takes issue with Plaintiffs’ counsel’s

statement that Novartis changed its position on warning pregnant women “curiously.” And

second, that GSK’s July 18, 2019 statement that “There is no regulatory body in the world that

lists Zofran as a developmental toxicant” is now false.

       As to the first statement, GSK ignores its own failure to supplement relevant discovery by

seizing on Plaintiffs’ counsel’s legitimate questions regarding GSK’s repeated representations,

that it was aware of pending FDA action with Novartis, and whether GSK and Novartis were in

communication about Zofran’s labeling, considering that from 2016 through March 2019, Novartis

supported a labeling change.

       Plaintiffs do not need to speculate: the record is clear. On November 5, the Court asked

GSK counsel a straightforward question: is the FDA aware of the labeling changes occurring in

Europe with Novartis? GSK counsel stated the following:

       All we know is -- we're not the NDA holder, so there's probably information that
       we do not know, but we do know that Novartis has been asked for information
       about that, and that’s really all I know. GSK has not been asked to submit
       anything to PRAC or to FDA on that specific Dr. Zambelli-Weiner situation or
       those epi studies, but Novartis is in communication with both regulatory
       agencies, so that's about all I know.

                                                12
         Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 13 of 17




Ex. C, Tr. Nov. 5, 2019 at 59:3–14 (emphasis added). GSK clearly represented to the Court that

it knew Novartis has been asked for information by the FDA and was in communication with both

the FDA and EMA. 7 The Court then told GSK to produce its communication with Novartis and

the regulatory bodies. “Based on what I was shown, it seems to me that GSK has had recent

communications with Novartis or the FDA concerning Zofran or ondansetron, that those are

probably discoverable and ought to be produced.” Ex. D, Tr. Nov. 20, 2019 at 33:10–14. It is

worth noting again, if this Court were to operate under GSK’s rules, Plaintiffs may never have

brought to light this information, which explains why GSK is now urging a new protocol on the

Court.

         GSK continues to hide behind its “joint defense” with Novartis, without actually disputing

Plaintiffs’ counsel’s statement, to argue that Plaintiffs’ counsel “had no support for his statements

and speculations.” Doc. 1812 at 9. 8 Yet still, GSK provides no support for its defense: there is no

document or affidavit attesting to the veracity of its statements (and proving Plaintiffs’ counsel

incorrect), and GSK refuses to produce communications with Novartis’ as to its discussions

regarding the labeling changes. But through the very thing GSK now complains about—attorney

advocacy—GSK says its word should trump that of Plaintiffs.




7
  Outside of the presence of the Court, GSK later wrote to Plaintiffs: “To be clear, we have no
specific information to suggest that FDA has affirmatively requested information about
Zofran’s pregnancy labeling from Novartis.” Ex. F, Jan. 24, 2020 Ltr. to Pls. (emphasis added).
8
  Moreover, based upon a privilege log produced to Plaintiffs on February 11, 2020, it appears that
GSK has asserted privilege over 3 communications regarding PRAC regulatory matters that are
dated July 11, 2019. On this same date—a week before GSK’s representation that “There is no
regulatory body in the world that lists Zofran as a developmental toxicant,” the European
Medicines Agency adopted PRAC’s recommendation that label holders must now update Zofran’s
labeling to state “ondansetron is suspected to cause orofacial malformations when administered
during the first trimester of pregnancy” and “Ondansetron should not be used during the first
trimester of pregnancy.” Ex. G, PRAC recommendations on signals at 6.
                                                 13
         Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 14 of 17



         As for Plaintiffs’ counsel second statement, below is exactly what counsel stated:

         [GSK] went to get protection from Magistrate Judge Dein, and Magistrate Judge
         Dein said for now I'm not going to require that you turn over stuff on foreign
         regulatory bodies.

         Now GSK comes to this Court in July and said nobody in the world, no foreign
         regulatory body or U.S. regulatory body says Zofran is causative. We now have
         information as of November 8th that that’s clearly a false statement, and we believe
         this regulatory discovery, including foreign regulatory discovery, at least passes the
         test for something that's discoverable.

Ex. A at 17:8–14. Considering that the EMA has required a labeling change following PRAC’s

analysis, to warn about birth defects in Europe, it is clear that GSK’s July 28, 2019 statement is no

longer true—and that is exactly what Plaintiffs’ counsel argued. And considering that GSK refuses

to produce a single document supporting how it came to know of its representation on November

5, 2019 “we do know that Novartis has been asked for information about [PRAC],” Plaintiffs’

counsel stands on its position that GSK has failed to properly supplement its production to

Plaintiffs. See Doc. 1812 at 11.

         III.   Courts Do Not Permit Litigants to Create Rules or Censor Other Parties.

         Not one of GSK’s cited cases stand for the proposition that attorney argument should be

struck from the public record or that opposing counsel should be censored based on the present

record. The First Circuit case to which GSK cites, in fact works against GSK, as it found abuse

of judicial process where, as here, one party (GSK) has “sentiently set in motion some

unconscionable scheme calculated to interfere with the judicial system’s ability impartially to

adjudicate a matter by improperly influencing the trier or unfairly hampering the presentation of

the opposing party's claim or defense.” Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir.

1989).




                                                  14
      Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 15 of 17



       GSK also relies upon a case from the Southern District of New York, in which defense

counsel included “an intemperate attack upon the integrity of plaintiffs' attorney, stating counsel

had engaged “dishonest practice,” which the court found not only unfair but utterly without

justification. Mount Sinai Hosp. v. Borg-Warner Corp., 527 F. Supp. 922, 926 (S.D.N.Y. 1981).

The final case GSK relies upon involves four pro se litigants who filed 24 motions, each out of

compliance with the local rules, some of which included “motion for civil arrest” and “motion for

video conference.” Wright v. Am.'s Bulletin, No. CV 09-10-PK, 2010 WL 816164, at *4 (D. Or.

Mar. 9, 2010) (“Motions to strike are disfavored and infrequently granted.”). Not at all what

occurred here. Plaintiffs’ counsel’s statements were true, offered in good faith and above, all,

completely necessary to satisfy our obligations of zealous advocacy and as officers of this Court.

Nothing here justifies the extreme remedy that GSK seeks, to strike from the public record their

argument. Doing so would be an injustice, and absolutely contravene all notions of public policy

and transparency in the courts.

       GSK’s Motion and requested relief are entirely misplaced and without merit.

       For the foregoing reasons, this Court should deny GSK’s Motion for Case Management

Order Governing Status Conferences and to Strike Portions of the Record.




                                                     Respectfully submitted,

                                                     /s/ Robert K. Jenner
                                                     Robert K. Jenner (BBO No. 569381)
                                                     JENNER LAW, P.C.
                                                     1829 Reisterstown Road, Suite 350
                                                     Baltimore, MD 21208
                                                     410-413-2155
                                                     rjenner@jennerlawfirm.com



                                                15
      Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 16 of 17



                                          Tobias L. Millrood
                                          POGUST MILLROOD LLC
                                          161 Washington Street, Suite 940
                                          Conshohocken, PA 19428
                                          610-941-4204
                                          tmillrood@pogustmillrood.com

                                          Kimberly D. Barone Baden
                                          MOTLEY RICE LLC
                                          28 Bridgeside Boulevard
                                          Mount Pleasant, SC 29464
                                          843-216-9265
                                          kbarone@motleyrice.com

                                          M. Elizabeth Graham
                                          GRANT & EISENHOFER P.A.
                                          123 S. Justison Street
                                          Wilmington, DE 19801
                                          302-622-7099
                                          egraham@gelaw.com

                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

Dated: February 18, 2020                  Attorneys for Plaintiffs




                                     16
      Case 1:15-md-02657-FDS Document 1827 Filed 02/18/20 Page 17 of 17



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Response in Opposition to GSK’s Motion for

Case Management Order and to Strike Portions of the Record, which was filed with the Court

through the CM/ECF system, will be sent electronically to all registered participants as identified

on the Notice of Electronic Filing and paper copies will be sent via first class mail to those

identified as non-registered participants.

                                                     /s/ Robert K. Jenner
                                                     Robert K. Jenner




                                                17
